Title: To John Adams from Joseph Ward, 2 November 1809
From: Ward, Joseph
To: Adams, John



Sir
Boston Nov. 2. 1809

Your highly esteemed favour of the 24 ult. I had the honor to receive. I am instructed by your remarks upon Hutchinson, Hamilton, and other characters, and by your deep sentiments upon finance, the want of a correct History of American affairs, the conduct of England, &c. I admire your candor to Hutchinson. I think your remarks just as well as candid. If he had fortunately escaped the old Cat’s distemper, he might have lived & died in fame, and his character have been an ornament and guide to his Country. I have often regretted that he did not. There is a luxury in reviewing the lives of the eminently wise & good, and recounting their virtues and services to mankind. And to show heirs, a pure example & unsullied fame is often the best fortune that could be left them. I therefore feel an anxious wish that the lives of the Americans worthies may be carefully written & handed down to distant times, for the good of posterity. Nothing can I conceive, be more valuable to them. Such a Biography, with a correct History, will be inestimable. your labours therefore in collecting facts, & correcting errors, must command the gratitude of the wise. Nothing is lasting that has not Virtue for its basis. Destitute of this germ, characters flourish and perish like the flowers of the spring. How many Hamilton’s has the world seen, & forgotten. Even I have so much ambition, that I would give nothing for a fame that is not immortal. That I have known and enjoyed the friendship of the wise & great & good, whose fame is immortal, is enough for me. But I cannot let go the hope that our dear Independence, purchased with so much toil and blood, will yet find wise men to support & improve it for the noblest purposes. It will be strange if experience, should not in time teach us the knowledge of Dutchmen in finance; and the value of public faith, & its offspring credit, so long understood by Englishmen. But I fear this Country has many important lessons to learn by painful experience. If our statesmen were all honest, enough to prefer the permanent interest of their Country to their own popularity or gain, I should not despair of their acquiring sufficient knowledge. Men so pure that if “they swear to their hurt change not,” might set things right.
Without clear & fixed principles, it will indeed “be eternally in vain to talk of public credit”—it cannot exist. I have for years declared as my opinion that the true principles of good faith, & credit, did not exist in the heads of our legislators, State or National; and I am confirmed in that opinion by your judgement.
Your observations upon the treatment of Britain to various nations, carry irresistible conviction. Her want of sound policy is as obvious as her want of humanity & justice. Her recent conduct towards Denmark, has appeared to me as black as almost any thing recorded in history. I wondered that the good men in England did not make more noise about it. But their feelings may be deadened by the repetition of crimes, & by ineffectual efforts in time past to correct them. The character of Britain convinced me long before the declaration of Independence, that this Country never would be safe under that government. Even if she were just, she would lack wisdom. She governs badly in her own territories, and she would have governed our Country worse. I therefore at all times, calm & stormy, during the Revolution and since, have rejoiced at the seperation. We may have a chance to correct the errors of our own government; but could have no hope of correcting hers. The character you drew of her and transmitted to Congress in 1780, fits her as well now as it did then, and if not a beautiful likeness, is a complete one. I have observed not only that the characters you drew during the Revolution have proved correct, but your predictions, have been accomplished with remarkable exactness. I have observed in one of your late communications; a line to correct the wrong-heads in regard to the balance of powers in our government. It was necessary to enlighten the uninformed, & to check the evil minded.
May Providence continue your life and health, to compleat your designs for the benefit of our Country. If you should conclude with a short system of government, finance, good faith, & public credit.—and observations upon the great principles and conduct essential to national welfare, I am persuaded it would be more read than any other political writings and do incomparably more good. It would live long and like good seed might come up from time to time and produce much fruits.
Truth is powerful, and we are told “it makes men free.” It is certain that if truth doth not make our Country free, it will be enslaved. I hope the time may come when the maxim “Buy the truth and sell it not,” will be a governing principle; although in time past it seems to have been reversed, & sell the truth to the highest bidder, has too often been in practice. However faint the hope, Reformation must be continually attempted.
I am sickened with party trumpery constantly issuing from our presses. Most of the writers of all parties too nearly imitate the French stile, in a redundancy of words & flourishes. One of your laconic lines, outweighs a dozen of them in ideas, to say nothing of their superiority in worth.
Not long since I looked into the volume entitled the Life of Fisher Ames, I was surprised to meet with such anti-American sentiments. His long indisposition may be an apology for him; but it may be difficult to find any apology for the compilers. However Englified they may be I wonder at their indiscretion. They must be, I think, stung in the most sensible part by reading the Review of that Volume, lately published. I read it a few days since. It cuts like a well set razor. To make use of an Irishism, I think the best answer to the Review, is to say nothing. As the compilers were doubtless men of learning and politicians, it is indeed strange they had so small a portion of common sense. It was an indiscretion, within a few shades of Hamilton’s; though I think far less culpable.
Such errors from men of talents cause regret, and weaken the public mind by discordant ideas. It was highly important to publish a corrector.
By recent accounts from Europe, it seems probable that Bonaparte will subject that Continent. Then what next? Will Britain be able to maintain her sovereignty of the seas, & keep her enemies from her Island? Will South-America declare for a new Spanish kingdom? And be able to support it? I wish for answers, to these queries from old political Prophets—
I remain Sir, with the highest Respect you very huml & Obedt. Servant

Joseph Ward